971 A.2d 1187 (2009)
John C. GUDZAN, Appellant
v.
COMMONWEALTH of Pennsylvania, Appellee.
No. 8 WAP 2009.
Supreme Court of Pennsylvania.
June 3, 2009.

ORDER
PER CURIAM.
AND NOW, this 3rd day of June, 2009, it is hereby ordered that this appeal, filed on April 9, 2009, from the Commonwealth Court's March 9, 2009 Order denying Appellant's application for reconsideration of the Commonwealth Court's February 5, 2009 Order dismissing appellant's exceptions as untimely is quashed for lack of jurisdiction. The Commonwealth Court's March 9, 2009 Order denying reconsideration is not an appealable order. See, e.g., In re Merrick's Estate, 432 Pa. 450, 247 A.2d 786, 787 (1968) (quashing appeal from unappealable court order denying reconsideration); Murkey v. Corbin, 115 Pa. Cmwlth. 258, 533 A.2d 1091 (1987), appeal denied, 520 Pa. 621, 554 A.2d 512 (1988) (same); Boden v. Tompkins, 306 Pa.Super. 494, 452 A.2d 833, 834 (1982) (same). Further, the appeal was untimely, as it was not filed within 30 days after the entry of the Commonwealth Courts February 5, 2009 Order dismissing appellants exceptions. See Pa.R.A.P. 903(a); Day v. Civil Service Comm'n of Carlisle, 593 Pa. 448, 931 A.2d 646, 651-52 (2007) ("The timeliness of an appeal involves jurisdiction.").